Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157175 & (15)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 157175
                                                                    COA: 339384
                                                                    Macomb CC: 2011-000946-FC
  DAVID TYLER MONTALDI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 21, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand for an evidentiary hearing and/or to expand the record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2018
         s1031
                                                                               Clerk